UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7286



ROOSEVELT ISAAC,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE; WILLIAM D. CATOE; JAMES L.
HARVEY; LAURIE F. BESSINGER; SIMMS HUNTER
RENTZ; JOHN H. BOULWARE; MICHAEL REINER; GAIL
REINERS; DENNIS DAVIS; GAIL FRICKS; BARBARA
SKEEN; J. GLENN ALEWINE; SCDC DIVISION OF
HEALTH SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-98-2826-3-19BC)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roosevelt Isaac, Appellant Pro Se.    Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina;
James E. Parham, Jr., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Isaac appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

his motion filed under Fed. R. Civ. P. 59(e).             We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation to deny § 1983 relief, and the court’s order

denying   the   Rule   59(e)   motion       and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Isaac v. Moore, No. CA-98-2826-3-19BC (D.S.C. Sept. 2, 1999).*                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                       AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on August 20 and August 30, 1999, the district court’s records show
that they were entered on the docket sheet on September 2, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the orders were entered on the
docket sheet that we take as the effective date of the district
court’s decisions. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                        2